DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed on 4/26/2022 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 1 and 12 are amended. Applicant’s amendments to the claims have overcome each and every 102 rejection previously set forth in the Non-Final Office Action mailed 2/17/2022.  The Examiner has acknowledged that the request to hold the application in abeyance is acknowledged and the double patent rejection is now held in abeyance.  Although the double patenting rejection table has been omitted, the Double Patenting rejection is maintained as set forth in the Non-Final Office Action mailed 2/17/2022.  A filing of a terminal disclaimer will be required if this application is placed in condition for allowance.  

Response to Arguments
Applicant’s arguments 4/26/2022 have been fully considered but are not persuasive. Upon further examination of the primary reference, the 102(a)(2) rejection is maintained.
The Applicant argues, on pp. 11-14:
On p. 11 (middle), “Stefanski specifically describes that such a "notification" is provided when a detected behavior is of specific interest to an administrator and the behavior is beyond the bounds of ordinary behavior, rather than "in response to the query for any identity associated with the one or more usage patterns," as recited in claim 1”;
On p. 13 (middle), “Stefanski does not teach or suggest that its "confidence" is for assessing "a mapping of the one or more usage patterns to the identity of the user," as recited in claim 12”;
On p. 14, (bottom), “Stefanski still does not teach or suggest that such corroboration is performed "by requesting one or more responses from at least one of the first user device or the second user device as to which user performed which task included in the one or more usage patterns", as recited in claim 18.”
The Examiner respectfully disagrees.

	Claim 1 recites the limitation, “in response to the query for any identity associated with the one or more usage patterns, providing, by the application server, the identity that corresponds to the set of multiple users in response to the request.” Applicant argues on p. 11 (middle), Stefanski does not disclose “in response to the query for any identity associated with the one or more usage patterns.”
	According to Stefanski, (para. [0033] lines 1-7, correlating behavior patterns to a behavior based on a model: Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131) discloses, in response to the query for any identity associated with the one or more usage patterns. 
Dependent claims 2-11 relies on the dependencies of claim 1 and are responded to using the same rationale as claim 1.

Claim 12 recites the limitation, “determine a confidence level for a mapping of the one or more usage patterns to the identity of the user;Serial No.: 16/036,862-5- Atty Docket No.: TM.PO481USAtty/Agent: Elliott Y Chenenable the one or more usage patterns to be queried in response to determining that the confidence level for the mapping of the one or more usage patterns to the identity of the user exceeds a predetermined threshold.”  Applicant argues on p. 13 (middle), “Stefanski does not teach or suggest that its ”confidence” is for assessing “a mapping of the one or more usage patterns to the identity of the user,” as recited in claim 12.
According to Stefanski, (para. [0033] lines 1-7, correlating behavior patterns to a behavior based on a model: Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131) discloses its ”confidence” is for assessing “a mapping of the one or more usage patterns to the identity of the user. 
Dependent claims 13-17 relies on the dependencies of claim 12 and are responded to using the same rationale as claim 12.

Claim 18 recites the limitation, “corroborate that the identity of the user is correctly associated with the one or more usage patterns by requesting one or more responses from at least one of the first user device or the second user device as to which user performed which task included in the one or more usage patterns.” Applicant argues on p. 14 (bottom), “Stefanski still does not teach or suggest that such corroboration is performed "by requesting one or more responses from at least one of the first user device or the second user device as to which user performed which task included in the one or more usage patterns", as recited in claim 18.”
According to Stefanski, (para. [0033] lines 1-7, correlating behavior patterns to a behavior based on a model: Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131) discloses by requesting one or more responses from at least one of the first user device or the second user device as to which user performed which task included in the one or more usage patterns
Dependent claims 19-20 relies on the dependencies of claim 18 and are responded to using the same rationale as claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stefanski et al. (US 2020/0020220 A1, hereinafter Stefanski).
Regarding claim 1, Stefanski discloses a method (para. [0003], lines 1-2, Various embodiments are described related to a method for monitoring a resident…) of user identity tracking (para. [0003], lines 9-13, the method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model…) performed by an application server (para [0035], lines 1-3, system 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator…), the method comprising: 
receiving, at the application server, first telemetry data, wherein the first telemetry data indicates at least a first usage of a first user device 202 (paras. [0035], lines 1-3, system 100 may be implemented as part of a cloud-based server system that is remote from either the residence of the resident or the administrator…; [0038], lines 8-21, the smart thermostat 202 detects ambient climate characteristics (e.g., temperature and/or humidity)… teaches a first device 202 collecting first usage information of the device; [0048], lines 1-8, in addition to containing processing and sensing capabilities, each of the devices 202, 204, 206, 208, 210, 212, 214, 216, 272, 274, and 276 (collectively referred to as "the smart devices") is capable of data communications and information sharing with any other of the smart devices, as well as to any central server or cloud-computing system or any other device that is network-connected anywhere in the world…; [0089], lines 1-3, At block 610, data may be received from the various smart home devices being used to monitor the resident at the residence.) (Examiner’s Note:  Stefanski teaches a cloud computing system receiving data from various smart home devices (par. [0089], lines 1-3), and teaches a first device 202 collecting first usage information of the device (para. [0038], lines 8-21).
receiving, at the application server, second telemetry data, wherein the second telemetry data indicates at least a second usage of a second user device 204 (paras. [0038], lines 8-21, hazard detector 204 may detect the presence of a hazardous substance or a substance indicative of a hazardous substance (e.g., smoke, fire, or carbon monoxide)… teaches a second device 204 collecting second usage information on of the device; [0048], lines 1-8; [0089], lines 1-3) (Examiner’s Note: (Examiner’s Note:  Stefanski teaches a cloud computing system receiving data from various smart home devices (par. [0089], lines 1-3), and teaches a first device 204 collecting second usage information of the device (para. [0038], lines 8-21);
storing the first telemetry data and the second telemetry data to one or more databases (para. [0027], lines 1-4, Smart home device database 113 may be linked with user account database 112 such that an identifier of each smart home device (e.g., MAC address) is linked with a user account of user account database 112.);
analyzing, at the application server, telemetry data, including the first telemetry data and the second telemetry data, stored in the one or more databases to determine one or more usage patterns clustered by an identity that corresponds to a set of multiple users (paras. [0031], lines 5-7, Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence; [0047], lines 15-26, The resident may also use their registered device to control the smart devices when the resident is actually located inside the home, such as when the resident is sitting on a couch inside the home. It should be appreciated that, instead of or in addition to registering electronic devices 266, the smart-home environment 200 makes inferences about which individuals live in the home and are therefore residents and which electronic devices 266 are associated with those individuals. As such, the smart-home environment "learns" who is an resident and permits the electronic devices 266 associated with those individuals to control the smart devices of the home.); 
storing the one or more usage patterns (paras. [0003], lines 9-13, (discloses that in a learning phase, the behavioral patterns are used to create an ordinary behavior model) method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model…; para. [0033], lines 16-18, (discloses that this ordinary behavior model, which comprises behavior patterns, is stored in a database) These behaviors may be compared with the ordinary behavior model stored as part of the ordinary behavior model database 131.); 
receiving, at the application server, a request to query the one or more usage patterns for any identity associated with the one or more usage patterns (para. [0034], lines 1-5, Notification engine 150 may serve to communicate with the administrator and the resident. Notification engine 150 may access user account database 112 to determine an administrator to notify if there is abnormal behavior by a resident.); and 
in response to the query for any identity associated with the one or more usage patterns, [0033] lines 1-7, discloses correlating behavior patterns to a behavior based on a model: Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131…; providing, by the application server, the identity that corresponds to the set of multiple users in response to the request (paras. [0031], lines 5-7, various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence…; [0047], lines 15-26, The resident may also use their registered device to control the smart devices when the resident is actually located inside the home, such as when the resident is sitting on a couch inside the home. It should be appreciated that, instead of or in addition to registering electronic devices 266, the smart-home environment 200 makes inferences about which individuals live in the home and are therefore residents and which electronic devices 266 are associated with those individuals. As such, the smart-home environment "learns" who is an resident and permits the electronic devices 266 associated with those individuals to control the smart devices of the home; [0078], lines 1-4, At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460.)).  

Regarding claim 2, Stefanski discloses the method of claim 1, wherein the first user device 202 is of a first device type and the second user device 204 is of a second device type (para. [0038], lines 6-10, smart-home environment 200 may include one or more intelligent, multi-sensing, network-connected thermostats 202 (herein after referred to as "smart thermostats 202"), one or more intelligent, network-connected, hazard detectors 204…).

Regarding claim 3, 13 and 19 Stefanski discloses, wherein the first device type is a device type selected from a group consisting of a mobile phone, a personal computer, a television receiver, a voice-activated virtual assistant device, a gaming console, and a network device, and wherein the second device type is a different device type selected from the group (paras. [0004], the plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device...; [0038], lines 6-10, intelligent, network-connected thermostats 202 and intelligent, network-connected hazard detectors 204).  

Regarding claim 4 and 15, Stefanski discloses,
receiving, at the application server, third telemetry data, wherein the third telemetry data indicates one or more activities or services utilized by an account of a user included in the set of multiple users (paras. [0031], lines 5-7, various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence…)  (Examiner’s Note:  Stefanski does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of smart home devices.  This could be any number of devices, and Stefanski, para. [0004], names at least 3 types: “plurality of smart home devices may be selected from the group consisting of: a smart home smoke detector; a smart home carbon monoxide detector; a smart indoor security camera; a smart outdoor security camera; a smart thermostat; a smart home assistant device; a smart security system; a smart window/door sensor; a smartphone; and a smart doorbell device...”); and 
storing the third telemetry data to one or more databases, wherein analyzing the telemetry data includes analyzing the third telemetry data to determine the one or more usage patterns (paras. [0033], lines 7-10, environment monitoring engine 140 may maintain a recent behavior log 141 that reflects recent behavior of the resident, such as the resident's recent actions within the last day or week…; [0031], lines 5-7, various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence...)  (Examiner’s Note:  It is clear the telemetry data is stored at this point, and a log can be considered a very basic type of database.  Stefanski does not restrict the analyzing of telemetry data to one or two particular devices, as it is analyzed from the plurality of smart home devices, which may include a third device with third telemetry data, as Stefanski lists over three types of devices.).  

Regarding claim 5 and 16, Stefanski discloses, wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more databases to associate a first usage and a second usage with the identity (para. [0031], lines 1-7 (discloses that the analyzing is performed by the environment learning engine (i.e., machine learning)), Various behavioral patterns may be monitored by environment learning engine 130 based on which smart home devices are present at the residence.).  

Regarding claim 6 and 17, Stefanski discloses the method of claim 5, further comprising: 
	corroborating, by the application server, that the identity corresponding to the set of multiple users is correctly associated with the one or more usage patterns (paras. [0033], lines 1-7 (discloses correlating behavior patterns to a behavior based on a model), Once an ordinary behavior model has been created and monitoring has been enabled due to the confidence assessment exceeding a threshold confidence value, environment monitoring engine 140 may monitor the resident's behavior within the residence to determine if it complies with the ordinary behavior model for the resident stored within ordinary behavior model database 131; [0004], lines 23-26 (also further discloses specific models in addition to the ordinary behavior model (i.e., identified behaviors)),  The questionnaire may require that a user of the administrator device identify a plurality of types of worrisome scenarios of which the user of the administrator device desires to be notified…); and 
providing feedback to the machine learning service module based on the corroborating (para. [0031], lines 15-20, Environment learning engine 130 may continue to observe and update the OBM based on the resident's behavior over time. For instance, if over time the resident's bedtime becomes earlier, the bedtime time period may be shifted to reflect this earlier bedtime that has changed slowly over time…).  

Regarding claim 7, Stefanski discloses the method of claim 6, wherein the corroborating comprises: 
sending a notification to a user device associated with a user, wherein the notification identifies at least one of the first usage or the second usage (para. [0078], lines 1-5 (discloses that the notification is sent to the administrator via text), At block 460, if a behavior is sufficiently beyond the bounds of the OBM and the behavior corresponds to a behavior of which the administrator has selected to be notified, a notification may be created at block 460. The notification may include text, audio, and/or video.); and 
receiving a response to the notification, wherein the response indicates the identity that is associated with the at least one of the first usage or the second usage (Fig. 7; para. [0078], lines 9-20, a notification may indicate that a resident is still in bed at 10:15 AM, but typically gets out of bed between 8:00 AM and 9: 15 AM. At block 470, the notification may be sent to the administrator, such as via text, a push notification, or within an application. In other embodiments, a call or email may alternatively or additionally be used. An example of such a notification is illustrated in FIG. 7. In some embodiments, a version of the notification is first provided to the resident to allow them an opportunity to respond or indicate he is OK, such as via text, a phone call, via a smart home assistant, or via a smartphone application...).  

Regarding claim 8, Stefanski discloses the method of claim 7, wherein sending the notification comprising sending a text message to the user device associated with the user (para. [0078], lines 1-5).  

Regarding claim 9, Stefanski discloses the method of claim 1, further comprising: determining a confidence level associated with the one or more usage patterns (Fig. 5; para. [0080], FIG. 5 illustrates an embodiment of a method 500 for performing a confidence assessment of whether a suite of smart home devices can effectively monitor a home environment for the behavior pattern of an elderly occupant…).  

Regarding claim 10, Stefanski discloses the method of claim 9, further comprising: 
enabling the one or more usage patterns to be queried in response to determining that the confidence level exceeds a predetermined threshold (paras. [0033], lines 1-7; [0034], lines 1-5); 
granting the request to query the one or more usage patterns in response to the enabling of the one or more usage patterns (para. [0031], lines 15-20); and 
denying the request to query the one or more usage patterns in response to the querying of the one or more usage patterns being disabled (para. [0024], lines 8, Confidence assessment engine 110 may provide data to notification engine 150 indicative of whether or not a sufficiently high confidence is present that system 100 could accurately monitor the behavior of an elderly resident residing at the residence. If not, notification engine 150 may cause the ability to enable elderly monitoring to be disabled, such as in an application executed on a mobile device of an administrator.).  

Regarding claim 11, Stefanski discloses the method of claim 1, wherein at least one of the first telemetry data or the second telemetry data comprises a time-ordered series of device usages (paras. [0029], lines 4-15, Sensor data received by smart device data reception interface 120 from smart home devices present within the resident's residence may be monitored for a: wake-up time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident gets out of bed); a bedtime time period (a time period during which there is a high likelihood (i.e., x % chance) that the resident goes to bed); and/or an activity interval (an amount of time during which movement by the resident is expected to be observed at least a threshold number of times (e.g., movement at least once per hour between the wake-up time period and the bedtime time period); [0033], lines 9-13 (discloses that in a learning phase the behavioral patterns are used to create an ordinary behavior model), The method may include performing a learning process over a period of time during which resident activity data is collected from the plurality of smart home devices and analyzed to create an ordinary behavior model.).  

Claim 12 incorporates substantively all the limitations of claims 1 and 10 in server form rather than method form and is rejected under the same rationale.

Regarding claim 14, Stefanski discloses the application server of claim 12, wherein the instructions to direct the application server to receive the first telemetry data comprises instructions to communicate with a monitoring module of the first user device 202, wherein the monitoring module of the first user device 202 is configured to intercept client-side application or device use and to incorporate the application or device use into the first telemetry data (para. [0087], lines 1-10, If some non-zero number of exclusively battery-powered devices are to be used for monitoring a resident, code may be provided to and/or activated at the battery-powered smart home device that modifies its communication schedule with other smart home devices and/or a cloud-computing system, such as system 100. If certain behavior patterns are observed (or not observed) by the battery-powered device, the battery-powered device may be instructed to report the data other than at its periodic transmission schedule) (Data being “observed by the battery-powered device” is “client-side use of the first user device”.  Examiner’s Note:  Here, the “code” that manages the device’s communication comprises the “monitoring module.”  If a certain pattern is observed, it intercepts the device use and sends the telemetry data immediately, wherein this sending comprises communication with the monitoring module.).  

Claim 18 incorporates substantively all the limitations of claims 12 and 17 in non-transitory computer-readable media form rather than server form and is rejected under the same rationale.

Claims 19-20 incorporates substantively all the limitations of claims 13 and 15 in non-transitory computer-readable media form rather than server form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443